               Case 1:21-cv-04462-RA Document 13 Filed 07/29/21 Page 1 of 1



UNITED STATES DISTRICT COURT                                       USDC-SDNY
SOUTHERN DISTRICT OF NEW YORK                                      DOCUMENT
                                                                   ELECTRONICALLY FILED
 MAURICIO AGUDELO and MAURICIO                                     DOC#:
 AGUDELO ESQ. P.C.,                                                DATE FILED:

                              Plaintiffs,
                                                                     21-CV-4462 (RA)
                         v.
                                                                          ORDER
 DIOSCORIDES GLOBAL HOLDINGS,
 LLC,

                              Defendant.



RONNIE ABRAMS, United States District Judge:

         On May 24, the Court scheduled an initial status conference in this action for August 20, 2021.

Dkt. 5. After Defendant failed to timely make an appearance or file an answer to the complaint, the

Court issued an order informing Plaintiffs that, if they intended to move for a default judgment against

Defendant, they shall do so no later than August 3, 2021. Dkt. 8. On July 28, 2021, Plaintiffs obtained

a certificate of default against Defendant. The Court thus presumes that Plaintiffs are in the course of

preparing a motion for default judgment. In light of this development, in the initial status conference is

hereby adjourned sine die.

SO ORDERED.

Dated:      July 29, 2021
            New York, New York

                                                  RONNIE ABRAMS
                                                  United States District Judge
